 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                Case No.: 17CR2313-BEN
11                Plaintiff,                  ORDER AND JUDGMENT TO
           v.                                 DISMISS INFORMATION AND TO
12
                                              EXONERATE BOND
13   _____________________,
     MAURICIO MARTINEZ-BELTRAN
14
                  Defendant.
15
16        Upon application of the United States and good cause appearing thereof,
17
18        IT IS ORDERED that the United States’ Motion to Dismiss the Information and
19 Motion to Exonerate Bond be granted in the interests of justice.
20                1/10/2019
          DATED: _________________
21                                                     ___________________________
22                                                     BARBARA L. MAJOR
                                                       United States Magistrate Judge
23
24
25
26
27
28
